[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT            FILED
                         ________________________ U.S. COURT OF APPEALS
                                                              ELEVENTH CIRCUIT
                                No. 08-14520                  FEBRUARY 27, 2009
                            Non-Argument Calendar              THOMAS K. KAHN
                                                                   CLERK
                          ________________________

                        D. C. Docket No. 07-00285-CR-4

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

DARNELL LAMAR HARRIS,

                                                             Defendant-Appellant.


                          ________________________

                  Appeal from the United States District Court
                     for the Southern District of Georgia
                       _________________________

                               (February 27, 2009)

Before TJOFLAT, BLACK and BARKETT, Circuit Judges.

PER CURIAM:

     On July 28, 2008, the district court, having accepted appellant’s plea of
guilty to possession of a firearm by a convicted felon, in violation of 18 U.S.C.

§ 922(g)(1), sentenced appellant to a prison term of 112 months. The court arrived

at that sentence as follows. The base offense level for the possession offense was

14. U.S.S.G. § 2K2.1. The court added four levels pursuant to U.S.S.G. §

2K2.1(b)(6), because appellant possessed the firearm in connection with an

aggravated assault, and six levels pursuant to U.S.S.G. § 3A1.2(c), because he

assaulted a police office while committing the offense. With these adjustments,

total offense level came to 24. For this offense level and a criminal history

category of V, the Guidelines prescribed a sentence range of 95 to 115 months’

imprisonment.

      Appellant now appeals his sentence, arguing that the court erred in finding

that he was committing an assault while in possession of the firearm.

      We review findings of fact made by the district court during sentencing for

clear error. United States v. Crawford, 407 F.3d 1174, 1177 (11th Cir. 2005).

“When a defendant objects to a factual finding that is to be used as a basis for

sentencing, the government bears the burden to establish the disputed fact by a

preponderance of the evidence.” United States v. Agis-Meza, 99 F.3d 1052, 1055

(11th Cir. 1996). Although the preponderance standard is a relaxed evidentiary

standard, it “does not grant the court a license to sentence a defendant in the



                                           2
absence of sufficient evidence.” United States v. Rodriguez, 398 F.3d 1291, 1296

(11th Cir. 2005). When determining whether the error occurred, great deference is

accorded to the district court’s determination of witness credibility. United States

v. Gregg, 179 F.3d 1312, 1316 (11th Cir. 1999).

      The Guidelines impose a four-level enhancement when “the defendant used

any firearm. . .in connection with another felony offense,” U.S.S.G. § 2K2.1(b)(6),

and a six-level enhancement is applied if a law enforcement officer is assaulted

during the course of the offense. U.S.S.G. § 3A1.2(c). The commentary to § 2K2.1

defines another “felony offense” as any “ federal, state, or local offense. . .

punishable by imprisonment for a term exceeding one year, regardless of whether a

criminal charge was brought, or a conviction obtained.” U.S.S.G. § 2K2.1,

comment. (n. 14(C)).

      At the sentencing hearing, the district court found credible the testimony of

the Government’s witnesses. Because the testimony supported the offense-level

enhancements and we accord great deference to the district court’s determination

of witness credibility, we are bound to hold that the court did not clearly err when

it found that appellant was committing an assault on a law enforcement officer

while he was illegally in possession of a firearm. Appellant’s sentence is

accordingly



                                            3
AFFIRMED.




            4